IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs June 2, 2004

           STATE OF TENNESSEE v. THADDAEUS MEDFORD
                Direct Appeal from the Circuit Court for Lauderdale County
                         No. 7065 Joseph H. Walker, III, Judge



                    No. W2003-01544-CCA-R3-CD - Filed June 29, 2004



The Defendant, Thaddeaus Medford, was convicted of three counts involving the delivery and
attempted delivery of cocaine. In his first appeal, the Defendant contended, in part, that the State
used a peremptory challenge to exclude a potential juror based on race. We remanded the case
for the trial court to determine whether the State’s challenge was based upon a racially-neutral
reason. On remand, the trial court determined that the State’s challenge was based upon a
racially-neutral reason, and the Defendant appeals, contending that this finding by the trial court
is in error. Finding no error, we affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which, DAVID H. WELLES and
DAVID G. HAYES, JJ., joined

Clifford K. McGowan, Jr., Waverly, Tennessee (on appeal), Gary F. Antrican and Julie K.
Pillow, Somerville, Tennessee (at trial), for the appellant Thaddeaus Medford.

Paul G. Summers, Attorney General and Reporter; Jennifer L. Bledsoe, Assistant Attorney
General; Elizabeth T. Rice, District Attorney General; Tracey Brewer, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                            OPINION

       This case arises out of the Defendant’s conviction for three counts involving the delivery
and attempted delivery of cocaine. In the Defendant’s first appeal, he contended that the State
improperly excluded a juror of his same race, Corey Hannah, in violation of Batson v. Kentucky,
476 U.S. 79 (1986). This Court remanded the case for a hearing on the issue, stating:




                                                -1-
A. Standard of Review

        In Batson, the United States Supreme Court held that a state’s use of
peremptory challenges to intentionally exclude jurors of the defendant’s race
violates the defendant’s right to equal protection. 476 U.S. at 89. . . .

       A defendant seeking to raise a Batson claim must first make a prima facie
showing of purposeful discrimination against a prospective juror. Batson, 476
U.S. at 93-94. The defendant must establish that a consideration of all the
relevant circumstances raises an inference of purposeful discrimination.
Woodson v. Porter Brown Limestorne Co., 916 S.W.2d 896, 903 (Tenn. 1996).
Once the defendant establishes a prima facie showing of purposeful
discrimination, the burden then shifts to the state to establish a neutral basis for
the challenge. Batson, 476 U.S. at 97. The state’s explanation cannot be based
on mere “stereotypical assumptions,” but it need not rise to the level of a
challenge for cause. State v. Ellison, 841 S.W.2d 824, 826 (Tenn. 1992) (citing
Batson, 476 U.S. at 97).

        In ruling on peremptory challenges, the trial court must give specific
reasons for each of its factual findings. Woodson 916 S.W.2d at 906. The trial
court should explain why the objecting party has or has not established a prima
facie showing of purposeful discrimination. If the defendant has made a prima
facie showing the court must determine whether the state gave a neutral reason
and whether it finds that the challenge was the result of purposeful discrimination.
State v. Carroll, 34 S.W.3d 317, 319 (Tenn. Crim. App. 2000). The trial court’s
findings are to be accorded great weight and will not be set aside unless they are
clearly erroneous. Woodson, 916 S.W.2d at 916.

B. Analysis

        The record reveals that the defendant is African-American. During voir
dire, an African-American male juror indicated that he was related to a law
enforcement officer. . . .

       During the initial round of peremptory challenges, the state challenged the
African-American male juror. The following then occurred at a bench
conference:

       The Court: There is an objection to the challenge—the one
       challenge—that the state has made.
       [State]: [y]our Honor, [defense counsel] directly asked if there was
       anybody on this jury that was related to law enforcement and
       actually directly asked that juror in particular and on his juror



                                        -2-
       questionnaire he says that he is related to a law enforcement
       officer.
       The Court: If the Court finds that for some reason other than those
       reasons about [sic] Batson, to object to that juror, this is the first
       challenge and there’s certainly been no pattern shown. You can
       always use the peremptory challenges. The court will allow—
       [Defense Counsel]: Your Honor, I would state for the record in
       this case that it appears that the State has removed a member of the
       African-American race on the basis that in my humble opinion
       would benefit the State in that [he] indicates that [he’s] related to
       law enforcement authorities which would be indicative of a good
       juror for the State and other than race, the fact that my client is of
       the same race, I see no legitimate reason for the exclusion of this
       prospective juror.
       The Court: Anything else? (No affirmative response) Okay. Thank
       you.

        As stated, a defendant must first establish a prima facie case of purposeful
discrimination. Batson, 476 U.S. at 93-94; Woodson, 916 S.W.2d at 902. In
making this determination, all relevant circumstances should be considered,
including any pattern of strikes, questions and statements during voir dire, and the
recognized inference that peremptory challenges create an atmosphere which
allows discrimination. Woodson, 916 S.W.2d at 904. Although a “pattern” of
strikes against a racial group can give rise to an inference of discrimination, it is
only one way to establish a prima facie case. Ellison, 841 S.W.2d at 827 (citing,
Batson, 476 U.S. at 97). Thus, the exclusion of only one minority juror can
constitute a prima facie case. Id. In other words, the defendant does not
necessarily have to establish a pattern of strikes to establish a prima facie case.
The defendant may also rely upon the prosecutor’s statements and any other
relevant circumstances. Batson, 476 U.S. at 97; Ellison, 841 S.W.2d 826-27.

        The trial court implicitly found that the defendant had not made a prima
facie showing of purposeful discrimination. We conclude the trial court erred in
finding the defendant failed to establish a prima facie case because this was the
“first challenge,” and the defendant had not shown a “pattern” of discriminatory
challenges.

       Here, the defendant and the excluded juror were of the same minority
race. The state offered an explanation for the challenge prior to the trial court’s
request for an explanation. On its face, the explanation is race-neutral but, as the
defendant argued, is contrary to the usual practice of the state which ordinarily
would prefer a juror related to law enforcement authorities. The trial court made
no finding as to the credibility of the state’s explanation, precluding such a



                                        -3-
       finding by its conclusion that no prima facie case had been established by the
       defendant.

                We recognize that the state’s challenge may well have been race-neutral,
       and the state legitimately did not want a juror related to law enforcement
       authorities. Further, the state may have had additional reasons for the challenge
       that were not advanced by the state due to the ruling of the trial court.
       Nevertheless, we conclude that the defendant established a prima facie case, thus
       requiring the trial court to determine whether the state’s exclusion of the juror
       was indeed race-neutral. The proper remedy is to remand to the trial court for a
       hearing on the is issue pursuant to the procedure set forth in Ellison. See 841
S.W.2d at 826. If the trial court finds for the state, it shall reinstate the judgment.
       If it finds for the defendant, the defendant shall be granted a new trial.

State v. Theddaeus1 Medford, No. W2001-02930-CCA-R3-CD, 2003 WL 141049, at *2-3
(Tenn. Crim. App., at Jackson, Jan. 14, 2003).

       On remand, the trial court held a hearing to determine whether the State excluded the
prospective juror for a racially-neutral reason. At the hearing the State told the court:

       [The State]: Your Honor, the reason behind using Corey Hannah as a peremptory
       challenge for the State was that we didn’t feel that Corey Hannah was going to be
       an individual that would be trustworthy enough to be on this jury pool because
       when [defense counsel] . . . asked if there had been any of these individuals that
       were related to law enforcement, that he, in fact, did not respond to [defense
       counsel’s] question. On his questionnaire he puts, on question number 26, that, in
       fact, that he was related to Officer Rita Burnett.

       ....

       [The State]: Your Honor, after not being truthful with [defense counsel] and not
       responding to his question of whether or not he was, in fact, related to any law-
       enforcement officer, another issue arose for the State to consider who that
       particular officer was.

       That particular officer, Rita Burnett, being on the Ripley Police Department, is
       also related to Terrance Burnett, who has been convicted of life without parole,
       two counts of felony first-degree murder, two counts of attempted first-degree
       murder, and especially aggravated burglary. She is also related to Darren Burnett,
       who has been convicted of a felony failure to appear and also federal drug
       convictions. And then the third person that she was related to was Jeffrey


       1
           W e note that the Defendant’s name is spelled in two ways; “Thaddaeus” and “Theddaeus.”


                                                        -4-
       Burnett, all three of these being her sons. And Jeffrey Burnett was killed in a
       drive-by shooting in the adjoining county, in Dyer County, that was related to
       drug activity on his part.

       We did not feel that this officer would be someone that we want one of the jurors
       to be related to that could be forthcoming as a juror and vote in our favor, and that
       is the reason that we excluded this juror from the jury pool.

The Defendant’s counsel responded that Corey Hannah was excluded based solely upon race.
The trial court found “the State had a race-neutral basis for the challeng[e], that being credibility,
and the conviction is reinstated.” The trial court then suspended the balance of the Defendant’s
sentence, giving him credit for time that he already served. The trial court combined the balance
of the sentence remaining with a sentence that the Defendant was currently serving for a
different conviction.

        As stated above, the trial court’s findings are to be accorded great weight and will not be
set aside unless they are clearly erroneous. Woodson, 916 S.W.2d at 916. There is no proof in
the record upon which we can conclude that the trial court’s findings in this case are clearly
erroneous.

        Therefore, in accordance with the foregoing, we conclude that the Defendant is not
entitled to relief, and we AFFIRM the judgment of the trial court.



                                                 ________________________________________
                                                          JUDGE ROBERT W. WEDEMEYER




                                                 -5-